UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7356



JOHN GRADY MORRIS,

                                             Petitioner - Appellant,

          versus

UNITED STATES PAROLE COMMISSION; JOHN T.
HADDEN, Warden, Federal Correctional Insti-
tution, Butner, North Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-313-5-HC-F)

Submitted:   December 14, 1995            Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Grady Morris, Appellant Pro Se. Janice McKenzie Cole, United
States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2241 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Morris v. United States Parole Comm'n, No. CA-95-313-5-HC-F
(E.D.N.C. July 31, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2